Appeal by defendant from a judgment of the County Court, Queens County, rendered March 3, 1958, convicting her of the crimes of burglary in the second degree and grand larceny in the first degree, and imposing sentence. Judgment reversed on the law and the facts and a new trial ordered, on the authority of the determination of this court on the appeal of the eodefendant (People v. Di Gicco, 10 A D 2d 734). The District Attorney has consented to such reversal. Nolan, P. J., Beldoek, Ughetta, Christ and Pette, JJ., concur.